Per Curiam.
Defendant was convicted of operating a motor vehicle while under the influence of intoxicating liquor. CLS 1961, § 257.625 (Stat Ann 1960 Rev § 9.2325). He contends that the results of a consented-to blood test were inadmissible over his objection; that the trial court improperly prohibited defendant from impeaching a witness by use of an unauthenticated transcript from another trial and that defendant’s prior driving record was erroneously brought out on his cross-examination.
*724CLS 1961, § 257.625a, as amended by PA 1964, No 104 (Stat Ann 1967 Cum Supp § 9.2325[1]) authorizes the admission in evidence of the results of such a test. The trial court’s rulings on the impeachment question and on defendant’s past driving record were proper.
Affirmed.
Quinn, P. J., and Fitzgerald and J. H, G-illis, JJ., concurred.